DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 7 March 2022 is acknowledged.  The traversal is on the grounds that the claims do not present a search and examination burden to the Examiner.  
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d) and 823.  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.  It is noted that inventions listed as Groups II-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in page 4 of the restriction requirement mailed7 February 2022.
Therefore, given that the Examiner has properly established that inventions I-IV lack unity as set forth in page 4 of the restriction requirement mailed 7 February 2022, it is the Examiner's position that the restriction is proper.
	The requirement is still deemed proper and is therefore made FINAL.

Claims 8-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compositions used in the examples, does not reasonably provide enablement for the entire claimed compositional ranges.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112(a), have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the Examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention:
The invention relates to a carbide-bainite steel with retained austenite, a yield strength of 1000-2000 MPa, and a composition that has an austenite start temperature Msσ of -50 to 50°C.
(2) The state of the prior art:
The art recognizes the existence of a carbide-free bainite steel as set forth in the below 35 USC 102 rejection over CN '144.
(3) The relative skill of those in the art
The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art:
The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition different from that practiced in the instant specification would possess the instantly claimed properties.
(5) The breadth of the claims:
Independent claim 1 is very broad as it does not define the chemical composition of the steel and allows for compositions completely different from that practiced in the instant specification.
(6) The amount of direction or guidance presented:
The specification only discloses examples of steels with compositions of about (in wt%) 0.25 C, 1.00 Si, 0.5 Mn, and 0.6 Mo (balance Fe; Table 1) and 0.30-0.40 C, 1.5 Si, 0.4-0.8 Mn, and 0.3 and 0.6 Cr (balance Fe; Table 4).
(7) The presence or absence of working examples:
As stated above, the specification discloses examples of steels with compositions within a narrow range relative to the entire claimed set of steels.
(8) The quantity of experimentation necessary:
Since the presence or absence of the instantly claimed properties in a steel substantially different from the composition disclosed in the instant specification cannot be predicted a priori but must be determined by production and testing of steels one of ordinary skill in the art would be burdened with an undue amount of experimentation to create a steel significantly different from the compositions disclosed in the specification within the scope of the instant claims.
Therefore, the specification as filed does not enable the entire claim.
Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites, in part: "a carbide-free bainite and retained austenite steel, comprising…a desired total elongation and hole-expansion ratio, a desired level of weldability…" (emphasis added).  These properties are subjective due to being at "desired" levels.
Per MPEP 2173.05(b)(IV): when a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.  In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
	The specification as filed provides no objective standard for measuring these properties, merely stating "[i]n certain embodiments, the desired total elongation and hole-expansion ratio and the desired level of weldability are determined based on the fields of applications of the carbide-free bainite and retained austenite steel, such as automotive industry, and aircraft industry" (p. 29, lines 5-7).  
	Therefore, the terms "a desired total elongation and hole-expansion ratio, a desired level of weldability" are indefinite.
Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 102628144.  The Examiner has provided a machine translation of CN 102628144.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 1,
	CN '144 discloses a carbide-free bainite (abstract) and retained austenite [0026] steel comprising with compositions (Table 1) that have a yield strength of about 1000-1200 MPa (Table 2).  
	CN '144 does not expressly state that their steel has "a uniform ductility, a desired total elongation and hole-expansion ratio, a desired level of weldability and an austenite stability designed to have an austenite start temperature Msσ to be equal to an application temperature in range from about 50°C to -50°C" as recited in claim 1.
	However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01 (I).
The prior art product of CN '144 may have an identical structure (i.e., a carbide-free bainite and retained austenite steel) with an identical composition (see below regarding claims 3-5) as shown above.
	Therefore, a prima facie case of anticipation or obviousness has been established.
Regarding claim 2,
	Claim 2 is a product by process claim, as it requires the steel of claim 1 to be processed with a cooling and partitioning treatment.  The method of manufacturing the steel of CN '144 is natural air cooling from austenization [0024] followed by tempering at 200-350°C for 60-90 min and air cooling [0025].
Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
The structure implied by the process steps is one of a carbide-free bainite and retained austenite steel.  These features are already recited in claim 1 and are disclosed in CN '144 as discussed above.  Thus, the product of the prior art is the same as the product-by-process of instant claim 2.
Therefore, a prima facie case of anticipation or obviousness has been established.

Regarding claim 3,
	Inventive compositions 1-6 and 8 of CN '144 (Table 1) possess 0.28-0.34 wt% C and 1.05-1.59 wt% Si, thus comprising C of no more than 0.4% and not less than 1.0% Si, balance Fe (abstract).
Regarding claim 4,
	Inventive composition 4 comprises 0.75 wt% Mn and 0.36 wt% Mo, thus comprising "about" 0.4 wt%.
Regarding claim 5,
	Inventive compositions 3, 5, 6, and 8 possess 0.22, 0.58, 0.41, 0.21 wt% Mn, and 0.56, 0.68, 0.78, and 0.81 wt% Cr, respectively (Table 1).
Regarding claims 6 and 7,
	CN '144 is silent as to the carbon concentration in austenite being in a range of about 1.0-1.8 wt% and the austenite start temperature Msσ being about 5°C or about -20°C.  
	However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01 (I).
	The prior art product of CN '144 may have an identical structure (i.e., a carbide-free bainite and retained austenite steel) with an identical composition (see above regarding claims 3-5) as shown above.
	Therefore, a prima facie case of anticipation or obviousness has been established.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738